Filed Pursuant to Rule 433 Registration Statement No. 333-197364 Market Linked Securities – Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities to a Basket of Six Exchange-Traded Funds due September 3, 2020 Term Sheet to Pricing Supplement dated February 29, 2016 Summary of terms Issuer The Toronto-Dominion Bank (“TD”) Term 4.5 years Reference Asset An unequally-weighted basket (the “Reference Asset” or the “Basket”) of six exchange-traded funds (the “Basket Components”) described to the right. Pricing Date February 29, 2016 Issue Date March 3, 2016 Principal Amount $1,000 per Security Payment at Maturity See “How the payment at maturity is calculated” on page 3 Maturity Date September 3, 2020 Initial Component Price $193.56 with respect to the SPY, $102.75 with respect to the IWM, $53.60 with respect to the EFA, $30.31 with respect to the EEM, $12.75 with respect to the DBC, and $76.71 with respect to the VNQ, each of which was its closing price on the Pricing Date Final Component Price The closing price of a Basket Component on the Valuation Date (see also the accompanying pricing supplement) Basket Component Return With respect to each Basket Component, (Final Component Price – Initial Component Price) / Initial Component Price Initial Price 100 Final Price 100 × [1 + (the sum of the products of the Basket Component Return for each Basket Component multiplied by its Component Weight)] Percentage Change (Final Price – Initial Price) / Initial Price, expressed as a percentage Maximum Redemption Amount 156% of the Principal Amount of the Securities ($1,560 per $1,000 Principal Amount of the Securities) Buffer Price 85, which is 85% of the Initial Price Buffer Percentage 15% Leverage Factor 150% Valuation Date August 27, 2020 Calculation Agent TD Minimum Investment $1,000 and minimum denominations of $1,000 in excess thereof Underwriting Discount and Commission Up to 3.34%, of which dealers, including Wells Fargo Advisors, LLC (“WFA”), may receive a selling concession of up to 1.50% and WFA will receive a distribution expense fee of 0.075% CUSIP / ISIN 89114QUS5 / US89114QUS55 Investment description • Linked to a Basket of Six Exchange-Traded Funds due September 3, 2020 • The Basket will consist of the
